IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE

                           BENNY SKINNER v. NANNIE BELL

                 Direct Appeal from the Circuit Court for Montgomery County
                            No. C9-295    James E. Walton, Judge



                     No. M1999-02078-COA-R3-CV - Decided June 16, 2000


A Clarksville landowner asked the court to order a neighboring homeowner to remove a fence that
he claimed encroached on his property. The homeowner claimed that she had considered the
disputed property to be part of her yard for over twenty years. The trial court granted the plaintiff’s
demand because the deeds presented to the court showed that the plaintiff had title to the disputed
property and the defendant did not. We affirm.

              Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                   Affirmed and Remanded

CANTRELL , P.J., M.S., delivered the opinion of the court, in which KOCH and CAIN , JJ. joined.

Nannie Bell, Clarksville, Tennessee, Pro Se.

Roger A. Maness, Clarksville, Tennessee, for the appellee, Benny Skinner.


                                   MEMORANDUM OPINION1

        On May 13, 1993, Benny F. Skinner filed a complaint in the Circuit Court of Montgomery
County asking that he be adjudged the owner of a small piece of property enclosed within a chain
link fence that homeowner Nannie Bell erected around her home and yard. For her part, Mrs. Bell
claimed that she was the owner of the disputed property by virtue of a 1987 purchase.


       1
           Rule 10(b) of the Rules of the Court of Appeals reads as follows:

               The Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion when
       a formal opinion would have no precedential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in a subsequent
       unrelated case.
        Mr. Skinner attached to his complaint copies of all the documents in his chain of title, as well
as the deed to Mrs. Bell’s own property. The technical record also contains the deposition of Mrs.
Bell. On July 7, 1999, the trial court entered its judgment on this case. The court stated that the
disputed property was vested in the plaintiff, and found that its boundaries were accurately reflected
on a survey prepared by licensed surveyor Joseph A. Gannon, on August 10, 1998. The court also
ordered the defendant to remove her fence. This appeal followed.

                                                   II.

        Findings of fact by a trial court are presumed on appeal to be correct, unless the
preponderance of the evidence is otherwise. Rule 13(d), Tenn. R. App. P. Mrs. Bell did not file a
transcript of the hearing in the trial court, nor did she file a statement of the evidence pursuant to
Rule 24(c), Tenn. R. App. P. In cases where there is no transcript or statement of the evidence, the
presumption of correctness becomes almost conclusive, for we are obliged to assume that the record,
had it been preserved, would have contained sufficient evidence to support the trial court’s findings.
McDonald v. Onoh, 772 S.W.2d 913 (Tenn. Ct. App. 1989).

        In her deposition, appellate brief, and in oral argument, Mrs. Bell has consistently asserted
that she and her family first rented the house at 804 Martin Street in 1969; that they treated the entire
lot (including the disputed property) as part of their tenancy; and that when she purchased the
property in 1987, the sellers led her to believe that they would be conveying the entire lot to her.

        She has also stated that when she saw the deed, she realized it gave her less than what she
bargained for, and that one of the sellers promised to give her another deed for the remainder of the
property, but did not keep his promise. She built a fence around the property because she anticipated
that there would be trouble over the title, and she claimed that the plaintiff, Mr. Skinner, mercilessly
harassed her and trespassed on her land in order to get her to give up the disputed property.

         But even if we treated all these assertions as established fact, we would still have to affirm
the trial court. We note that Mrs. Bell’s recorded deed does not include the disputed land, and her
occupation and enclosure of it do not meet the requirements for title by adverse possession. See
Tenn. Code. Ann. § 28-2-101, et seq.

        Further, Mr. Skinner’s chain of title is totally distinct from Mrs. Bell’s, and appears to be
facially valid. The documents in the technical record indicate that the property in question was
originally part of the Smith & Lurton Addition to the City of Clarksville; that it was purchased as
part of a larger parcel by the Tennessee Central Railway Company; that upon reorganization of that
company it was transferred to the Illinois Central Railroad, and then to the Illinois Central Gulf
Railroad; and that in 1984 it was purchased by the Montel Metals Company of Jeffersonville,
Indiana. In 1988, Montel Metals quitclaimed its interest in the disputed property to Mr. Skinner.

         Mrs. Bell’s title is derived from her original landlord, Elmo Winters. There is no indication
in the record as to how he acquired the property. After Mr. Winters died in 1972, Robert Wyatt and


                                                  -2-
Robert Clark bought the property at a foreclosure sale on his estate. In 1987, Mrs. Bell purchased
the property from Mr. Wyatt and Mr. Clark, and received a deed that she found to be inadequate.
Mrs. Bell does not claim that the deed includes the disputed land, nor does she contend that Mr.
Skinner is in any way responsible for the derelictions committed by Mr. Clark and Mr. Wyatt. She
has thus asserted no ground upon which this court could find her to be the rightful owner.

                                               III.

        The judgment of the trial court is affirmed. Remand this cause to the Circuit Court of
Montgomery County for further proceedings consistent with this opinion. Tax the costs on appeal
to the appellant, Nannie Bell.




                                               -3-